United States Court of Appeals,

                                       Eleventh Circuit.

                                         No. 96-9191.

                           Burton L. TILLMAN, Plaintiff-Appellee,

                                               v.

Zell MILLER, in his official capacity as Governor of the State of Georgia, Thurbert E. Baker, in
his official capacity as Attorney General of the State of Georgia, Defendants-Appellants.

                                         Jan. 26, 1998.

Appeal from the United States District Court for the Northern District of Georgia. (No. 1:95-CV-
1594-CC), Clarence Cooper, District Judge.

Before EDMONDSON and DUBINA, Circuit Judges, and LIMBAUGH*, Senior District Judge.

       PER CURIAM:

       The district court, with a written opinion, granted plaintiff—a lawyer who advertises on

television his services about workers' compensation—summary judgment, declaring that Georgia's

"Workers' Compensation Truth in Advertising Act of 1995"1 violated the First Amendment because


   *
   Honorable Stephen N. Limbaugh, Senior U.S. District Judge for the Eastern District of
Missouri, sitting by designation.
   1
   See O.C.G.A. § 34-9-30 et seq. The Act, which was scheduled to become effective in July
1995, provides:

              Any television advertisement, with broadcast originating in this state, which
              solicits persons to file workers' compensation claims or to engage or consult an
              attorney, a medical care provider, or clinic for the purpose of giving consideration
              to a workers' compensation claim or to market workers' compensation insurance
              coverage shall contain a notice, which shall be in boldface Roman font 36 point
              type and appear in a dark background and remain on the screen for a minimum of
              five seconds as follows:

                                           NOTICE
the Act unjustifiably compelled speech. We affirm.

        Even if we assume (1) that the principles established by Zauderer v. Office of Disciplinary

Counsel of Supreme Court of Ohio, 471 U.S. 626, 105 S.Ct. 2265, 85 L.Ed.2d 652 (1985), apply

here and not the seemingly more stringent standards for the state of Central Hudson Gas & Electric

Corp. v. Public Service Commission of New York, 447 U.S. 557, 100 S.Ct. 2343, 65 L.Ed.2d 341

(1980), and even if we assume (2) that the Act, which sets out its purpose expressly,2 can be

defended by the State on grounds that may possibly be different from those expressed in the Act,

and even if we assume (3) that a state may compel some disclosure in a commercial advertisement

for a reason other than preventing the ad from deceiving or misleading consumers, Georgia has

failed to show that what it seeks to compel plaintiff to do is justified and not too burdensome.

        Plaintiff advertises on television, but he is not in the telecommunications business. The

advertisements in this case are not deceptive or misleading. The message, which Georgia wishes

plaintiff to carry piggyback for free on the advertisement for which he pays, is not tied to an inherent

quality of the thing he is trying to sell—his legal services. And Georgia has presented no proof that

television advertising of legal services causes fraudulent workers' compensation claims to be filed

or that including the pertinent compelled disclosure would likely significantly reduce fraudulent




                Willfully making a false or misleading statement or representation to obtain or
                deny workers' compensation benefits is a crime carrying a penalty of
                imprisonment and/or a fine of up to $10,000.00. O.C.G.A. § 34-9-31.
   2
    The purpose of the Act is expressed this way:

                to assure truthful and adequate disclosure of all material and relevant information
                in advertising which solicits persons to engage or consult an attorney or a medical
                care provider for the purpose of asserting a workers' compensation claim.

        O.C.G.A. § 34-9-30(b).
claims in Georgia.3 In such circumstances, Georgia is not justified in placing, on a television

advertiser, the burden of the cost of educating the public about the criminal penalties for filing

fraudulent claims.4

       AFFIRMED.




   3
    California has a statute that requires all advertising—print, radio, and television—by those
who solicit persons to file workers' compensation claims or to consult with anyone regarding a
compensation claim to carry a disclosure. See Cal. Lab.Code 5430 et seq. Georgia says that
once California enacted its statute the total number of workers' compensation claims in
California dropped by forty percent. But we do not know what to make of this information
because we cannot know how many fraudulent claims were deterred. We are not told whether
the percentage of fraudulent claims declined (or that even the number of fraudulent claims
declined). In addition, California's statute is materially different from Georgia's Act.
   4
    This undue burden is, in fact, not a trifling one. Mr. Tillman's television ads last thirty (30)
seconds, and the State wants to share five (5) of them for its general education message.